Citation Nr: 0311842	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  02-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that, in a rating action of November 2001, 
the RO denied entitlement to a total disability rating based 
upon individual unemployability.  Based on a review of the 
file, it is unclear whether the veteran at this time wishes 
to pursue that particular issue.  The issue of entitlement to 
a total disability rating based upon individual 
unemployability due to service-connected disability has not 
currently been developed or certified for appellate review.  
Accordingly, it is referred to the RO for clarification, and, 
if necessary, appropriate action.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
PTSD.  In that regard, a review of the file would appear to 
indicate that the veteran has received treatment for service-
connected PTSD at the Vet Center located in Beckley, West 
Virginia.  However, at present, it is unclear whether records 
of such treatment have been made a part of the veteran's 
claims folder.  Accordingly, an attempt will be made to 
procure these records prior to a final adjudication of the 
veteran's current claim.

The Board further notes that, in April 2003, the veteran 
underwent a VA psychiatric examination for compensation 
purposes.  However, the report of that examination does not 
present findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the disability at 
issue.  More specifically, the examination findings are not 
provided in a format sufficient to allow the proper 
application of the relevant schedular criteria.  Accordingly, 
an additional VA psychiatric examination will be afforded the 
veteran prior to the final adjudication of his claim for an 
increased evaluation for PTSD.

Based upon the aforementioned, the case is REMANDED to the RO 
for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
veteran's most recent VA psychiatric 
examination for compensation purposes, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The RO should then procure any and 
all records of treatment of the veteran 
for PTSD at the Vet Center located in 
Beckley, West Virginia.  All such 
records, when obtained, should be made a 
part of the veteran's claims folder.

3.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
PTSD.  If at all possible, this 
examination should be conducted by a 
psychiatrist who has not heretofore seen 
or examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  All necessary tests 
and studies, including all appropriate 
psychological studies, should be 
conducted in order to properly identify 
and describe symptomatology attributable 
to the veteran's PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  
Moreover, the examiner should comment on 
the extent to which the veteran's PTSD 
affects his occupational and social 
functioning.  Following evaluation of the 
veteran, the examiner should express an 
opinion as to which of the following 
criteria best describe the veteran's 
psychiatric disability picture due to 
service-connected PTSD:

(1) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing 
effective work and social relationships; 
or

(2) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and the inability to 
establish and maintain effective 
relationships; or 

(3) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, one's own occupation, or one's 
own name.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  Moreover, a notation to the 
effect that the veteran's claims folder 
has been reviewed should be included in 
the examination report.

4.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification action required by this 
REMAND and by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  If not, corrective action 
should be taken.

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for service-connected PTSD.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


